
	
		II
		111th CONGRESS
		1st Session
		S. 1939
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 27, 2009
			Mrs. Gillibrand (for
			 herself, Mr. Specter,
			 Mr. Schumer, Mr. Tester, and Ms.
			 Landrieu) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  clarify presumptions relating to the exposure of certain veterans who served in
		  the vicinity of the Republic of Vietnam, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Agent Orange Equity Act of
			 2009.
		2.Clarification of presumptions of exposure
			 for veterans who served in the vicinity of the Republic of Vietnam
			(a)ClarificationSection 1116 of title 38, United States
			 Code, is amended—
				(1)in subsections (a)(1) and (f), by striking
			 a veteran who, during active military, naval, or air service, served in
			 the Republic of Vietnam during the period beginning on January 9, 1962, and
			 ending on May 7, 1975 and inserting a veteran described in
			 subsection (g); and
				(2)by adding at the end the following new
			 subsection:
					
						(g)A veteran described in this subsection is a
				veteran who—
							(1)during active military, naval, or air
				service—
								(A)served in the Republic of Vietnam
				(including the inland waterways, ports, and harbors of such Republic, the
				waters offshore of such Republic, and the airspace above such Republic) during
				the period beginning on January 9, 1962, and ending on May 7, 1975; or
								(B)served in Johnston Island during the period
				beginning on April 1, 1972, and ending on September 30, 1977; or
								(2)received the Vietnam Service Medal or the
				Vietnam Campaign
				Medal.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect as of September 25, 1985.
			
